Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before                                       Aug 11 2014, 10:41 am
any court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.


ATTORNEY FOR APPELLANT:                             ATTORNEYS FOR APPELLEE:

MARK SMALL                                          GREGORY F. ZOELLER
Indianapolis, Indiana                               Attorney General of Indiana

                                                    RYAN D. JOHANNINGSMEIER
                                                    Deputy Attorney General
                                                    Indianapolis, Indiana




                               IN THE
                     COURT OF APPEALS OF INDIANA

CHANSE T. STARR,                                    )
                                                    )
       Appellant-Defendant,                         )
                                                    )
               vs.                                  )      No. 90A02-1306-CR-499
                                                    )
STATE OF INDIANA,                                   )
                                                    )
       Appellee-Plaintiff.                          )


                        APPEAL FROM THE WELLS CIRCUIT COURT
                           The Honorable Kenton W. Kiracofe, Judge
                                Cause No. 90C01-1204-FC-12


                                         August 11, 2014

                MEMORANDUM DECISION - NOT FOR PUBLICATION

PYLE, Judge
                                STATEMENT OF THE CASE

         Chanse T. Starr (“Starr”) appeals his sentence for Class C felony burglary.1 After

pleading guilty, the trial court sentenced Starr to eight (8) years in the Department of

Correction and ordered that he serve the sentence consecutively to a previous Allen

County conviction for Class C felony corrupt business influence. On appeal, Starr argues

that the above-mentioned convictions were a single episode of criminal conduct, and his

sentence exceeded the limit imposed by INDIANA CODE § 35-50-1-2(c). He also argues

that the convictions violate Indiana’s Double Jeopardy Clause. Finding that Starr’s

convictions are not a single episode of criminal conduct, and that he waived his double

jeopardy argument by pleading guilty, we affirm Starr’s sentence.

         We affirm.

                                           ISSUES

         1. Whether the trial court abused its discretion in sentencing Starr.

         2. Whether Starr’s burglary conviction and corrupt business influence conviction
            violate Indiana’s Double Jeopardy Clause.

                                            FACTS

         On October 17, 2011, Starr and three other people broke into Ugalde’s restaurant

in Wells County to steal a safe containing a substantial amount of cash. After taking the

safe from Ugalde’s, Starr helped load the safe into a vehicle and later helped open the

safe. On April 10, 2012, the State charged Starr with Class C felony burglary and later

filed a notice of intent to allege that Starr was an habitual offender.


1
    INDIANA CODE § 35-43-2-1.

                                               2
      On May 2, 2013, Starr and the State filed a motion to enter a written plea of guilty.

Starr agreed to plead guilty to the burglary charge, and the State agreed to dismiss the

habitual offender enhancement. Starr’s sentence was to be decided by the court after

argument from the parties. The trial court held a sentencing hearing on May 29, 2013

and sentenced Starr to eight (8) years in the Department of Correction. The trial court

ordered that Starr’s sentence run consecutive to a previous Allen County conviction for

corrupt business influence. Starr now appeals.

                                      DECISION

      Starr argues that the trial court abused its discretion in determining his sentence.

Specifically, he contends that his burglary conviction and a prior conviction for corrupt

business influence in Allen County were a single “episode of criminal conduct” and his

sentence between the two exceeds the limits of INDIANA CODE § 35-50-1-2(c). He also

claims that the burglary conviction and corrupt business influence conviction violate

Indiana’s Double Jeopardy Clause. We address Starr’s arguments in turn.

1. Abuse of Discretion

      Starr claims that the sentence on his burglary conviction from Wells County and

his corrupt business influence conviction out of Allen County were a single episode of

criminal conduct, and that under INDIANA CODE § 35-50-1-2(c), the longest consecutive

sentence he could serve between the two was ten (10) years.

      When a court orders a defendant to serve consecutive sentences for multiple

felony convictions, a trial court must comply with Indiana Code § 35-50-1-2(c), which

provides the following:

                                            3
       Except for crimes of violence, the total of the consecutive terms of
       imprisonment . . . to which the defendant is sentenced for felony
       convictions arising out of an episode of criminal conduct shall not exceed
       the advisory sentence for a felony which is one (1) class higher than the
       most serious of the felonies for which the person has been convicted.

Indiana Code § 35-50-1-2(b) defines “episode of criminal conduct” as “a connected series

of offenses that are closely related in time, place, and circumstance.” In Tedlock v. State,

656 N.E.2d 273, 276 (Ind. Ct. App. 1995), this Court adopted the following language as

illustrative of what the term “episode of criminal conduct” encompassed: “the singleness

of a criminal episode should be based on whether the alleged conduct was so closely

related in time, place and circumstances that a complete account of one charge cannot be

related without referring to details of the other charge.” However, our Indiana Supreme

Court clarified that:

       [A]lthough the ability to recount each charge without referring to the other
       can provide additional guidance on the question of whether a defendant’s
       conduct constitutes an episode of criminal conduct, it is not a critical
       ingredient in resolving the question. Rather, the statute speaks in less
       absolute terms: “A connected series of offenses that are closely related in
       time, place, and circumstance.”

Reed v. State, 856 N.E.2d, 1189, 1200 (Ind. 2006) (quoting I.C. § 35-50-1-2(b)).

       Here, Starr was previously convicted in Allen County of racketeering activities,

specifically theft from vehicles parked in public places, which took place from September

29, 2011 to October 20, 2011. Though one of the thefts that comprised the racketeering

activity may have taken place close in time to the Wells County burglary, it was not

closely related in place and circumstance. Further, we are not persuaded by Starr’s

assertion that committing one crime to finance another constitutes one episode of


                                             4
criminal conduct. See, e.g. Tedlock, 656 N.E.2d at 276 (Defendant selling the same type

of security to each of his victims in order to finance his scheme did not make all

transactions one criminal episode). Therefore, Starr’s convictions were not a single

episode of criminal conduct, and the trial court did not abuse its discretion.

2. Double Jeopardy

         Starr argues that his Wells County conviction for burglary and his prior Allen

County conviction for corrupt business influence violate Indiana’s Double Jeopardy

clause. However, Starr pled guilty, and therefore waived his ability to challenge his

conviction on double jeopardy grounds. Mapp v. State, 770 N.E.2d 332, 334 (Ind. 2002).

“[A] defendant with adequate counsel who enters a plea agreement to achieve an

advantageous position must keep the bargain.” Games v. State, 743 N.E.2d 1132, 1135

(Ind. 2001). Allowing a defendant to challenge a conviction on appeal after pleading

guilty and receiving a benefit discourages the practice of plea bargaining to expedite the

trial process. Mapp, 770 N.E.2d at 334, n. 3. The appropriate means of challenging a

conviction after pleading is a petition for post-conviction relief. Kling v. State, 837

N.E.2d 502, 504 (Ind. 2005). Accordingly, we will not review Starr’s double jeopardy

claim.

         Affirmed.

FRIEDLANDER, J., and MATHIAS, J., concur.




                                              5